Citation Nr: 0030798	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-08 339A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from September 1940 
to January 1946, and from October 1947 to July 1955.  He died 
in August 1985.

This case came to the Board of Veterans' Appeal (Board), in 
pertinent part, from a November 1997 RO decision which 
determined that the appellant was not a surviving spouse of 
the veteran for the purpose of claiming DIC.  In a December 
1998 decision, the Board found the appellant was entitled to 
recognition as the surviving spouse of the veteran for the 
purpose of claiming DIC; the Board did not address the 
question of whether the appellant was ultimately entitled to 
DIC.  

The appellant then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2000 
decision, the Court affirmed the Board's decision insofar as 
it held that the appellant was an eligible surviving spouse 
of the veteran for the purpose of claiming DIC.  However, the 
Court held that the Board should have addressed whether the 
appellant was entitled to DIC, and the Court remanded such 
matter for further action.  The present Board remand to the 
RO addresses the issue of whether the appellant is entitled 
to DIC.

[The December 1998 Board decision also found that the 
appellant was not entitled to recognition as the surviving 
spouse of the veteran for the purpose of claiming death 
pension benefits.  The September 2000 Court decision affirmed 
this determination of the Board.  The Board notes, however, 
that by a November 2000 order the Court recalled its judgment 
on this issue, apparently to further review the matter in 
light of the Veterans Claims Assistance Act of 2000.  In any 
event, this issue is not presently before the Board and is 
not addressed in the current Board remand.]



REMAND

As noted, the September 2000 Court decision held that the 
issue of entitlement to DIC must be adjudicated.  The file 
shows that in a January 1999 RO decision ( after the December 
1998 Board decision and before the September 2000 Court 
decision), entitlement to DIC was denied based on either 
service connection for the cause of the veteran's death 
(i.e., under 38 U.S.C.A. § 1310) or under the provisions of 
38 U.S.C.A. § 1318.  However, the RO has not prepared a 
supplemental statement of the case on this issue as required 
by due process.  Moreover, further RO review of the issue 
should be done in light of recent law concerning the VA's 
obligation to notify claimants as to required evidence and 
concerning the VA's duty to assist in developing evidence.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In view of the foregoing, the issue is remanded to the RO for 
the following action:

After complying with the provisions of 
the Veterans Claims Assistance Act of 
2000, the RO should readjudicate the 
merits of the claim for DIC.  If the 
claim is denied, the appellant and her 
representative should be issued a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



